DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Request for Continued Examination (RCE) Under 37 CFR 1.114 on 06/26/2020 and an interview conducted on 03/18/2021 with the Applicants' representative Attorney Matthew Karas (Please refer to PTO-413B).

2.	(A).	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(B).	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Matthew M Karas (Reg. No. 74,279) on March 24th, 2021. 

3.	Claims 1-20 are allowed.
Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for visualizing and configuring controller function sequences, comprising:
identifying at least one executable code segment associated with a controller;
analyzing the at least one executable code segment to determine at least one function and at least one functional relationship associated with the at least one code segment;
determining expected functional behavior of the controller and actual functional behavior of the controller;
determining a degree of deviation between the expected and actual functional behaviors;
estimating a probability of downtime for the controller based on the degree of deviation;
constructing a software functionality line-of-code behavior and relation model visually depicting the determined at least one function and at least one functional relationship;
displaying the software functionality line-of-code behavior and relation model at a user interface;
receiving a first input at the user interface;
in response to the received first input, animating the software functionality line-of-code behavior and relation model to visually depict execution of the at least one executable code segment on the controller based on simulation of controller operations using the at least one executable code segment or real-time controller operations using the at least one executable code segment, the visual depiction of the execution comprising a depiction of a change in a functional behavior over time;
receiving a second input at the user interface, the second input identifying a change to a function or functional relationship of the software functionality line-of-code behavior and relation model; and
in response to the received second input, animating a visual depiction of code execution on the controller based on the change within the software functionality line-of-code behavior and relation model.

2. (Currently Amended) The non-transitory computer readable medium of claim 1, wherein the operations further comprise[[:]]

displaying, at the user interface, a visual indicator of the actual functional behavior relative to the expected functional behavior.




displaying an indication of the probability of downtime at the user interface.

4. (Original) The non-transitory computer readable medium of claim 1, wherein the operations further comprise accessing executable code configured to execute a software change on the controller.

5. (Previously Presented) The non-transitory computer readable medium of claim 1, wherein the operations further comprise sending an alert to a remote device based on the second input.

6. (Previously Presented) The non-transitory computer readable medium of claim 1, wherein animating the software functionality line-of-code behavior and relation model to visually depict execution of the at least one executable code segment comprises emphasizing a visual element of the at least one function associated with the at least one code segment.

7. (Previously Presented) The non-transitory computer readable medium of claim 1, wherein the second input is associated with a code change for the at least one executable code segment on the controller.

8. (Original) The non-transitory computer readable medium of claim 7, wherein the controller is an electronic control unit (ECU) of a vehicle.

9. (Previously Presented) The non-transitory computer readable medium of claim 7, wherein the user interface further displays a resource usage associated with the controller.



11. (Previously Presented) The non-transitory computer readable medium of claim 10, wherein the delta file is configured to change the at least one executable code segment on the controller from a first version of code to a second version of code.

12. (Currently Amended) A computer-implemented method for visualizing and configuring controller function sequences, the method comprising:
identifying at least one executable code segment associated with a controller;
analyzing the at least one executable code segment to determine at least one function and at least one functional relationship associated with the at least one code segment;
determining expected functional behavior of the controller and actual functional behavior of the controller;
determining a degree of deviation between the expected and actual functional behaviors;
estimating a probability of downtime for the controller based on the degree of deviation;
constructing a software functionality line-of-code behavior and relation model visually depicting the determined at least one function and at least one functional relationship;
displaying the software functionality line-of-code behavior and relation model at a user interface;
receiving a first input at the user interface;
in response to the received first input, animating the software functionality line-of-code behavior and relation model to visually depict execution of the at least one executable code segment on the controller based on simulation of controller operations using the at least one executable code segment or real-time controller operations using the at least one executable code segment, the visual depiction of the execution comprising a depiction of a change in a functional behavior over time;
receiving a second input at the user interface, the second input identifying a change to a function or functional relationship of the software functionality line-of-code behavior and relation model; and
in response to the received second input, animating a visual depiction of code execution on the controller based on the change within the software functionality line-of-code behavior and relation model.

13. (Currently Amended) The computer-implemented method of claim 12, wherein the operations further comprise[[:]]

displaying, at the user interface, a visual indicator of the actual functional behavior relative to the expected functional behavior.

14. (Currently Amended) The computer-implemented method of claim 13, wherein the operations further comprise[[:]]


displaying an indication of the probability of downtime at the user interface.

15. (Original) The computer-implemented method of claim 12, wherein the operations further comprise accessing executable code configured to execute a software change on the controller.

16. (Previously Presented) The computer-implemented method of claim 12, wherein the operations further comprise sending an alert to a remote device based on the second input.

17. (Previously Presented) The computer-implemented method of claim 12, wherein animating the software functionality line-of-code behavior and relation model to visually depict execution of the at least one executable code segment comprises emphasizing a visual element of the at least one function associated with the at least one code segment.

18. (Previously Presented) The computer-implemented method of claim 12, wherein the second input is associated with a code change for the at least one executable code segment on the controller.

19. (Previously Presented) The computer-implemented method of claim 18, wherein the code change is represented by a delta file configured to change the at least one executable code segment on the controller.

20. (Previously Presented) The computer-implemented method of claim 19, wherein the delta file is configured to change the at least one executable code segment on the controller from a first version of code to a second version of code.
                                                          —o—o—o—

         ALLOWABLE SUBJECT MATTER
4.	The following is an examiner’s statement of reasons for allowance: 
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “determining expected functional behavior of the controller and actual functional behavior of the controller; determining a degree of deviation between the expected and actual functional behaviors; estimating a probability of downtime for the controller based on the degree of deviation; … relation model to visually depict execution of the at least one executable code segment on the controller based on simulation of controller operations using the at least one executable code segment or real-time controller operations using the at least one executable code segment, the visual depiction of the execution comprising a depiction of a change in a functional behavior over time” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of input identifying a change to a function or functional relationship of the software functionality line-of-code behavior and relation model; and in response to the received second input, animating a visual depiction of code execution on the controller based on the change within the software functionality line-of-code behavior and relation model renders the pending independent claims allowable. Claims 2-11 and 13-20 are dependent upon claims 1 and 12 according to their respective statutory classes. Since the independent claims 1 and 1 are allowable, claims 2-11 and 13-20 are also allowable at least by virtue of the dependency relationship. 


	
5.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

Remarks
6.	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05. 
	I.	Wieland et al. (US PG-PUB. No. 20060122820) discloses: scripting means for accessing a domain-specific script, wherein said domain-specific script includes a sequence of commands for defining or changing a behavior of the simulation model; and a configuration tool adapted to combine said domain-specific script with simulation code for the simulation model to produce a modified simulation code, wherein said modified code, when executed, manipulates or changes the behavior of the simulation model (please see claim 13); on the other hands the instant claim further requires “visual depiction of the execution comprising a depiction of a change in a functional behavior over time” (please see instant claim 1); therefore, Wieland does not fully encompasses the instant claim’s scope, or neither does it teaches “functionality line-of-code behavior”. 
	II.	Killian et al. (US PG-PUB. No. 20080244506) discloses: A user, e.g., a system designer, develops a configured instruction set architecture. That is, using the ISA definition and tools previously developed, a configurable instruction set architecture following certain ISA design goals is developed. Then, the development tools and simulator are configured for this instruction set architecture. Using the configured simulator, benchmarks are run to evaluate the effectiveness of the configurable instruction set architecture, and the core revised based on the evaluation results. Once the configurable instruction set architecture is in a satisfactory state, a verification suite is developed for it (please see [0037]); however, it is quite distinct from the claimed invention as claimed invention directed to “animating the software functionality line-of-code behavior and relation model to visually depict execution of the at least one executable code segment on the controller based on simulation of controller operations using the at least one executable code segment or real-time controller operations using the at least one executable code segment” (please see claim 1), which it therefore overcomes the Killian reference. 
	III.	Bush et al. (US Patent No. 5,790,778 A) teaches “A computer program error detection system that detects errors in a computer program by simulating execution of program statements. An internal format structure is retrieved along with a list of all functions defined by the computer program. The internal format structure is analyzed to determine all function calls and the function call ordering. External behavior models corresponding to the discovered function calls are retrieved and stored in a model table. One or more control flow paths are traversed through the computer program. For each path traversed, a structural memory model is maintained to represent the effect of the simulated execution of statements along the control flow path. A statement is simulated by executing a built in model of the operation. A function call is simulated by executing an external behavior model corresponding to the called function. Execution of an external behavior model causes the structural model memory to be updated to reflect execution of the called function” (please see Abstract). However, Bush fails to disclose “identifying a change to a function or functional relationship of the software functionality line-of-code behavior and relation model” (please see instant claim 1).

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /ZIAUL A CHOWDHURY/   Primary Examiner, Art Unit 2192                                                                                                                                                                                                    
                                           01/27/2021